          Case 3:19-cv-00438-VLB Document 24 Filed 03/16/21 Page 1 of 8


                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

ANUJ KAPOOR,                           :
     Plaintiff,                        :
                                       :
v.                                     :      3:19-cv-00438 (VLB)
                                       :
SECRETARY, DEPARTMENT                  :
OF LABOR,                              :      March 16, 2021
     Defendant.                        :

                    ORDER ON MOTION FOR RECONSIDERATION

      Plaintiff Anuj Kapoor brought this action under the Administrative Procedure

Act (“APA”), 50 U.S.C. § 701-707 against the Secretary of the Department of Labor

(the “Department”), requesting that the Court repeal Department regulations at 20

C.F.R. §§ 655.731(a)(2)(vi), 655.731(c)(5), “because they are no longer enforced by the

Department.” [ECF No. 1]. After dismissing the case for lack of standing without

prejudice to Plaintiff moving to reopen and proposing an Amended Compliant, [ECF

No. 15], Plaintiff moved to reopen, which the Court denied. [ECF Nos. 17, 21]. Before

the Court is Plaintiff’s Motion for Reconsideration of that denial. For reasons set forth

herein, Mr. Kapoor’s motion for reconsideration is DENIED.

                                    BACKGROUND

      On March 26, 2019, Mr. Kapoor filed a Complaint against the Department

alleging abuse of discretion and seeking judicial review of existing federal rules. See

generally [ECF No. 1]. Mr. Kapoor’s allegations arise from him, a non-immigrant

worker in the United States, being denied the right to petition the Department to repeal

certain Department rules that are allegedly no longer enforced by its Wage and Hour

Division (“WHD”), and to amend certain Department rules that are allegedly not in

accordance with the law and allegedly promote abuse of discretion. [ECF No. 1]. On

May 23, 2019, this Court ordered dismissal of the case without prejudice due to Mr.
         Case 3:19-cv-00438-VLB Document 24 Filed 03/16/21 Page 2 of 8


Kapoor’s lack of standing, which is required for a “case or controversy” to exist. See

[ECF No. 15 (Order)]. As the Court put it:

      Mr. Kapoor does not show that he has standing to bring this claim. Mr.
      Kapoor alleges that various non-legislative policies of the Department of
      Labor violate federal law and regulation, but he does not allege how this
      creates a ‘case or controversy’ between him and the Department. He
      does not allege an injury to his person, property, or to a constitutional
      right. He seeks judicial action repealing certain federal rules regulating
      the Department of Labor, but does not provide a basis for the Court to
      review those rules or to issue an order binding the Department. See [Dkt.
      1, at 8].
      ‘[W]hen a federal court concludes that it lacks subject-matter
      jurisdiction, the court must dismiss the complaint in its entirety.’
      Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006). As the Court lacks
      subject matter jurisdiction over Plaintiff’s action, the complaint must be
      dismissed.

[ECF No. 15 at 2].

      Mr. Kapoor was allowed to file a motion to reopen the case upon providing an

amended complaint that pled facts showing that (1) a claim or controversy exists, (2)

Plaintiff has standing to bring a claim, and (3) a “federal cause of action providing a

basis for Plaintiff’s claim” exists. Id. On June 6, 2019, Mr. Kapoor moved to reopen

the case and submitted an amended complaint. [ECF Nos. 17, 18]. On February 25,

2020, the Court denied Mr. Kapoor’s motion to reopen. [ECF No. 21]. On March 1,

2020, Mr. Kapoor moved for reconsideration of that denial.        [ECF No. 22].    The

Government did not oppose Mr. Kapoor’s motion.

                                 I. STANDARD OF REVIEW

      In the Second Circuit, the standard for granting a motion for reconsideration

“is strict, and reconsideration will generally be denied unless the moving party can

point to controlling decisions or data that the court overlooked—matters, in other

words, that might reasonably be expected to alter the conclusion reached by the
                                      2
          Case 3:19-cv-00438-VLB Document 24 Filed 03/16/21 Page 3 of 8


court.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995); see D. Conn. L.

Civ. R. 7(c) (requiring the movant to file along with the motion for reconsideration “a

memorandum setting forth concisely the controlling decisions or data the movant

believes the Court overlooked.”).

      There are three grounds for granting a motion for reconsideration: (1)

“intervening change of controlling law”; (2) “the availability of new evidence”; or (3)

a “need to correct a clear error or prevent manifest injustice.” Virgin Atl. Airways Ltd.

v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992) (quoting 18 C. Wright, A.

Miller & E. Cooper, Fed. Practice & Procedure, § 4478 at 790). If the Court “overlooked

controlling decisions or factual matters that were put before it on the underlying

motion,” reconsideration is appropriate. Eisemann v. Greene, 204 F.3d 393, 395 (2d

Cir. 2000) (per curium). However, a motion for reconsideration should be denied when

the movant “seeks solely to relitigate an issue already decided.” Shrader, 70 F.3d at

257; Patterson v. Bannish, No. 3:10-cv-01481 (AWT), 2011 WL 2518749, at *1 (D. Conn.

June 23, 2011) (same).

                                  II.   DISCUSSION

      Plaintiff’s primary complaint is that delay within the Department caused him to

lose two months’ back pay due to the applicable statute of limitations. [ECF No. 17

at 3 (“Due to the incorrect information provided under Agency’s regulations at 20

C.F.R § 655.731, plaintiff lost his claim of unpaid wages, of worth 2 months due to

statute of limitations.”)]; [ECF No. 22 at 2 (“Due to the negligent act of Secretary of

labor in keeping an obsolete/false regulation in federal register at 20 C.F.R §

655.731(c)(5), plaintiff was falsely misled to believe that he can submit ‘hourly wage’

                                           3
          Case 3:19-cv-00438-VLB Document 24 Filed 03/16/21 Page 4 of 8


related complaints to the department under INA, and henceforth, permanently lost his

claim of unpaid wages of about 2 months, under the statute of limitations, due to the

time that was wasted with Department of Labor.”].

      The problem for Mr. Kapoor is that he misapprehends the concept and

applicability of the “statute of limitations.” A statute of limitations, to the extent that

it limits the amount that a plaintiff can recover in litigation, is an affirmative defense

pled by a defendant, not a plaintiff, and its applicability is determined by a jury

following completion of a civil trial or by a judge on summary judgment. “The statute

of limitations is an affirmative defense as to which Defendants carry the burden of

showing that Plaintiffs failed to plead timely claims.”       DoubleLine Capital LP v.

Odebrecht Fin., Ltd., 323 F. Supp. 3d 393, 435 (S.D.N.Y. 2018); see also Staehr v.

Hartford Fin. Servs. Grp., 547 F.3d 406, 425 (2d Cir. 2008) (“The lapse of a limitations

period is an affirmative defense that a defendant must plead and prove.”). Thus, until

such determination is made, no plaintiff has his recovery a priori curtailed by such

statutes. As Mr. Kapoor correctly notes, the applicable statute of limitations for wage-

related claims is two years, or three years if the violation was willful. [ECF No. 18 ¶

18]; 29 U.S.C. § 255(a).

      When Mr. Kapoor was litigating his case in the District of Rhode Island, Kapoor

v. Infosys, Ltd., 1:18-cv-00320-JJM-LDA, he alleged that his employer’s “policies and

procedures . . . resulted in Plaintiff not being paid for non-overtime work performed.”

Id., [ECF No. 10 ¶ 40]. In response, Infosys not only denied that allegation but

asserted an affirmative defense: “Some or all of Plaintiff’s claims are barred, in whole

or in part, by the applicable statutes of limitations.” Id., [ECF No. 15 at 25]. Thus,

                                            4
         Case 3:19-cv-00438-VLB Document 24 Filed 03/16/21 Page 5 of 8


when Mr. Kapoor and his employer attended the two-day mediation that resulted in

settlement of his Rhode Island case, the applicable statutes of limitations was still

being litigated, as no jury trial or dispositive motions had been completed or ruled

upon. In other words, whether a two-year, three-year, or no statute of limitations

applied was still very much up in the air when the Rhode Island case settled. Mr.

Kapoor definitively asserts that a two-year statute applied and cost him two months’

wages, but he cannot possibly know that, as the statute that applied, if any, was never

determined. Therefore, if Mr. Kapoor demands to know what statute applies and

whether he is due his alleged two-months of lost back pay, his remedy is with the

District of Rhode Island, not the District of Connecticut.

      Additionally, Mr. Kapoor attaches to his motion to reopen a Joint Motion for

Approval of Settlement and Dismissal, which was approved by the District of Rhode

Island. 1:18-cv-00320-JJM-LDA, [ECF No. 19]. That motion indicates that:

   • “Although Plaintiff does not assert claims under the Fair Labor Standards Act
      (“FLSA”), the Parties’ settlement of Plaintiff’s claims involves a release of any
      FLSA claims due to Plaintiff’s assertion of unpaid overtime in this matter under
      state law”;

   • “The settlement payment Plaintiff will receive in exchange for a full release of
      his claims represents at least 50% of his alleged unpaid hours. The settlement
      payment also includes additional monies for Plaintiff’s alleged FMLA and INA
      claims and additional monies for attorney’s fees”;

   • “WHEREFORE, Plaintiff, Anuj Kapoor, and Defendant, Infosys Limited,
      respectfully request that this Court approval their settlement agreement and
      dismiss this action with prejudice.”

1:18-cv-00320-JJM-LDA, [ECF No. 19 (emphasis added)].

      As noted, the Court approved the settlement and dismissed the action with

prejudice. Thus, pursuant to that settlement, Mr. Kapoor released all FLSA claims

                                           5
             Case 3:19-cv-00438-VLB Document 24 Filed 03/16/21 Page 6 of 8


and received “additional monies” for settlement of his INA claims. Thus, the District

of Rhode Island case is res judicata to Mr. Kapoor re-filing INA claims in the District

of Connecticut, which is, in any case, an improper venue. In addition, the Court

agrees with the Government that Mr. Kapoor’s complaint to WHD has been resolved:

“After WHD investigated these allegations and found them unsubstantiated, the

plaintiff exercised his right to seek administrative review. These specific issues were

included among those on review, and were resolved through settlement. See Pl.’s

Mot. Re-Open, Ex. 2 at ¶¶4-5, 9-10 (FLSA and H-1B claims among those that were

settled).     Therefore, to the extent that the plaintiff seeks to challenge WHD’s

determination, such claims are moot and cannot be reheard by this Court.” [ECF No.

19 at 11].

       Finally, Plaintiff wishes to assert his claims pursuant to the Federal Tort Claims

Act, 28 U.S.C. § 2671, not the APA. “Plaintiff conceded that his financial claims are

more suited under FTCA and not under APA.” [ECF No. 22 at 1]. But Mr. Kapoor

brought his original and his first amended complaint under the APA. See [ECF Nos.

1, 18]. The Court will not consider Plaintiff’s shift in legal theories on his motion for

reconsideration.

       Moreover, the FTCA, if it were applicable, contains a statutory exception for

discretionary actions taken by Government officials, even those constituting an

abuse of discretion. See 28 U.S.C. § 2680(a) (“The provisions of this [ACT] will not

apply to [a]ny claim based upon an act or omission of an employee of the

Government, exercising due care, in the execution of a statute or regulation, whether

or not such statute or regulation be valid, or based upon the exercise or performance

                                            6
          Case 3:19-cv-00438-VLB Document 24 Filed 03/16/21 Page 7 of 8


or the failure to exercise or perform a discretionary function or duty on the part of a

federal agency or an employee of the Government, whether or not the discretion

involved be abused.”) (emphasis added). Plaintiff has from the beginning of this case

premised his claims on the Department’s actions, which, according to Plaintiff,

constitute an abuse of discretion:

   •   “Plaintiff . . . hereby brings this complaint . . . based upon . . . an abuse of
       discretion.” [ECF No. 1 at 1];

   •   “Defendant . . . has demonstrated the existence of an agency wide policy, that
       promotes abuse of discretion in enforcing Immigration and Nationality [A]ct.”
       [ECF No. 18].

Such claims are exempt under the FTCA, and while Mr. Kapoor has dropped the

“abuse of discretion” language from his most recent proposed amended complaint

filed in conjunction with his motion for reconsideration, See [ECF No. 23], these

claims are likewise exempt from the FTCA.

       And, not only are these claims exempt from the FTCA, but the Court agrees

with the Government that “under 5 U.S.C. § 701(a)(2), ‘agency action is not subject to

judicial review to the extent that such action is committed to agency discretion.’”

[ECF No. 19 at 8 (quoting Lunney v. United States, 319 F.3d 550, 558 (2d Cir. 2003)].

The statutes and supporting regulations that Plaintiff complains about commit the

Department to action only in a discretionary manner. See, e.g., 29 U.S.C. § 211(a)

(providing that WHD “may investigate and gather data . . ., and investigate such facts,

conditions, practices, or matters as [it] may deem necessary or appropriate to

determine” whether an employer has violated the FLSA) (emphasis added); 20 C.F.R.

§ 655.800(b) (after opening an investigation, WHD “shall conduct such investigations


                                           7
           Case 3:19-cv-00438-VLB Document 24 Filed 03/16/21 Page 8 of 8


as may be appropriate . . . and . . . question such person and gather such information

as deemed necessary by the Administrator to determine compliance.”) (emphasis

added). Alleged errors associated with operation of these statutes and regulations

are exempt from judicial review.

    As a final comment, Mr. Kapoor’s claim of third-party standing was addressed in

the Court’s denial of his Motion of Reopen, [ECF No. 21], and will not be repeated

here.

                                   III.   CONCLUSION

        For the foregoing reasons, the motion for reconsideration [ECF No. 22] is

DENIED.


                                          ______/s/_____________________
                                               Vanessa L. Bryant
                                               United States District Judge

        SO ORDERED at Hartford, Connecticut this 16th day of March 2021.




                                             8
